Citation Nr: 1439190	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  06-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathies, claimed as being due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and GERD, claimed as being secondary to PTSD.
 
3.  Entitlement to service connection for a sleep disorder, claimed as being secondary to PTSD.

4.  Whether a February 16, 2005 rating decision that denied service connection for alcohol abuse, claimed as secondary to PTSD should be reversed or revised on the basis of clear and unmistakable error (CUE). 

5.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 through May 1968.  This period of duty included service in Vietnam from November 1967 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005, November 2007, and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In the February 2005 rating decision, the RO denied the Veteran's claims for service connection for PTSD, hiatal hernia claimed as being secondary to PTSD, and a sleep disorder also claimed as being secondary to PTSD.  In the November 2007 rating decision, the RO denied the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathies.  Finally, in the August 2012 rating decision, the RO denied the Veteran's claim asserting CUE in a February 16, 2005 rating decision which denied service connection for alcohol abuse, also claimed as being secondary to PTSD.  The Veteran has perfected timely appeals as to each of these issues.

By way of history, in October 2009, the Board denied the Veteran's appeals concerning service connection for hiatal hernia and a sleep disorder and remanded the issues of the Veteran's entitlement to service connection for PTSD and peripheral neuropathies for further claims development.  Such development was to include making further efforts to corroborate the Veteran's claimed in-service stressors; arranging the Veteran to undergo a VA psychiatric examination of his claimed PTSD if stressors were corroborated; and arranging the Veteran to undergo a VA neurological examination of his claimed peripheral neuropathies.

During the course of the foregoing development, the Des Moines RO granted service connection for PTSD in a June 2010 rating decision, effective from January 29, 2004, with a 10 percent initial disability rating.  Also, the Veteran sought appeal of the Board's denials of service connection for a hiatal hernia and a sleep disorder to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court vacated the Board's denials as to those issues and remanded the issues for further proceedings.  In the Memorandum Decision, the Court reasoned that the issues of whether the Veteran was entitled to service connection for hiatal hernia and a sleep disorder were adjudicated by the Board only on the basis of whether both claimed disabilities were directly related to the Veteran's active duty service.  Thus, given the Veteran's assertions that his claimed hiatal hernia and sleep disorder were secondary to his PTSD which was not service-connected at the time of the Board's denials, and the Board's failure to consider whether service connection for those disabilities were secondary to his PTSD, both issues were inextricably intertwined with the issue of the Veteran's entitlement to a higher initial disability rating for PTSD.  Concurrent with the Board's decision, the Veteran also perfected a timely appeal in which he challenges the initial disability rating assigned for his PTSD.

In September 2012, the Board denied service connection for the Veteran's claimed peripheral neuropathies and remanded the issues of the Veteran's entitlement to service connection for a sleep disorder and a gastrointestinal disorder, to include hiatal hernia, as well as the Veteran's claim for a higher initial disability rating for PTSD.  On remand, additional development was to include providing the Veteran with VCAA notice concerning his claims for service connection for a sleep disorder and a hiatal hernia; affording VA examinations of the Veteran's claimed sleep disorder and hiatal hernia; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

While the ordered development action was being performed, the Veteran appealed the Board's denial of service connection for peripheral neuropathies to the Court.  In a November 2013 Memorandum Decision, the Court determined that the Board failed to provide an adequate discussion as to the credibility of the Veteran's lay assertions that he had been experiencing symptoms in his legs.  In that regard, the Court noted that the Board failed to address or discuss complaints by the Veteran of numbness and tingling in his legs that began within one year from his separation from service, as reported during a May 2012 VA examination.  Also, the Court observed, the Board impermissibly relied upon the absence of medical notation of neurological problems in 1982 and 1985 treatment records in concluding that the Veteran's complaints of continuous neurological symptoms were not credible.  Finally, to the extent that the Board has failed to discuss adequately the Veteran's credibility, the Court noted that the May 2012 VA examiner's opinion that an opinion as to any relationship between the Veteran's peripheral neuropathies and his active duty service was speculative because such a conclusion would be based only on the Veteran's word that he began experiencing neurological symptoms within one year from his separation from service, the Court observed that the adequacy of the VA examiner's opinion also remained in question.  Based on these deficiencies, the Court set aside the Board's September 2012 denial of service connection for peripheral neuropathies, and remanded that issue to the Board for further proceedings.

Concurrent with the above history, the Veteran's claim asserting that CUE was committed by the RO in its February 16, 2005 rating decision denying service connection for alcohol abuse was received in January 2012.  This claim was denied by the Des Moines RO in an August 2012 rating decision.  The Veteran has also perfected an appeal as to this issue.

The issue characterized here as entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and GERD was initially claimed by the Veteran as service connection for hiatal hernia specifically.  Nonetheless, as discussed below, the evidence in this case indicates various gastrointestinal diagnoses which include hiatal hernia and GERD.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page in order to reflect the same.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subject to the foregoing claims history, the Board accepts jurisdiction over the issues listed on the title page.

The issues of the Veteran's entitlement to service connection for peripheral neuropathies, a sleep disorder, and hiatal hernia, all claimed as being secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 16, 2005 rating decision, the RO concluded that the evidence of record did not support a grant of service connection for alcohol abuse, claimed as being secondary to PTSD.

2.  The correct facts, as they were known at the time of the February 16, 2005 decision were before the RO; the statutory or regulatory provisions extant at that time were correctly applied; there was a tenable basis for each of the RO's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the RO's adjudication.

3.  Prior to October 18, 2012, the Veteran's PTSD was manifested by mild psychiatric symptoms which included flashbacks, avoidance behaviors, chronic sleep disturbance marked by nightmares, restless psychomotor activity, depression, bland affect, impairment of attention and concentration, intermittently impaired judgment, intermittently and mildly impaired recent and immediate memory, and intermittent disorientation to time, and which were productive of decreased work efficiency and ability to perform occupational tasks but only during periods of stress; or, symptoms controlled by medication.

4.  From October 18, 2012, the Veteran's PTSD has been manifested by the foregoing symptoms, as well as increased problems in his relationship with his spouse, minimal social life, suspiciousness, anxiety, and impaired abstract thinking which were productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the February 16, 2005 rating decision which denied service connection for alcohol abuse, claimed as being secondary to PTSD, have not been met.  38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2013).

2.  Prior to October 18, 2012, the criteria for a 10 percent initial disability rating for PTSD were not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  For the period from October 18, 2012, the criteria for a 30 percent disability rating, and no more, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements are not applicable to claims of CUE.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, in relation to the Veteran's claim asserting CUE, no further action is necessary for compliance with the VCAA.

Regarding the Veteran's claim for a higher initial disability rating for PTSD, pre-rating letters mailed to the Veteran in February and August of 2004 notified the Veteran of the information and evidence needed to establish service connection for PTSD.  Neither letter, however, provided any notice as to the assignment of disability ratings and effective dates in accordance with Dingess.  Nonetheless, a subsequent March 2006 letter provided the Veteran with the notice required under Dingess.  After issuance of this letter, and after the Veteran was given an opportunity to respond, the issue concerning the Veteran's PTSD was readjudicated in an October 2006 Statement of the Case (SOC).  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Where the Veteran's claim in relation to PTSD is for a higher initial disability rating, the Board also observes that the aforementioned notice would also apply to the "downstream" issues of entitlement to higher initial disability ratings for PTSD.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issues of service connection for a sleep disorder and an initial disability rating in excess of 10 percent for PTSD was legally sufficient, VA's duty to notify in this case has been satisfied. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  Also, the Veteran was afforded VA examinations to assess the manifestations, symptoms, and severity of his PTSD in September 2006, April 2010, December 2011, and October 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity of the Veteran's PTSD over the course of the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes that, as discussed in further detail in the Remand below, the Veteran's attorney in a April 2014 statement noted that the Veteran had undergone recent testing for his claimed neuropathy.  However, neither the Veteran nor his attorney has asserted any recent treatment for his PTSD. On the contrary, during his October 2012 examination for PTSD, the Veteran specifically denied any treatment for his PTSD since a prior VA examination in December 2012.  As the record does not suggest, nor has the Veteran alleged, any additional treatment for PTSD, the Board concludes that a Remand for additional development is unnecessary.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  CUE

In his January 2012 claim asserting CUE, the Veteran argued that the RO committed CUE in a February 16, 2005 rating decision in which it denied service connection for alcohol dependence on the basis that the Veteran's alcoholism was due to personal misconduct.  In that regard, the Veteran specified that the RO apparently did not address that November 1982 treatment records from St. Luke's Hospital which reportedly express a diagnosis of secondary alcoholism that was attributed to the Veteran's psychiatric condition.

Indeed, review of the record shows that the Veteran's initial claim for multiple service connection multiple disability including PTSD and alcohol abuse, claimed as being secondary to PTSD, were denied by the RO in a February 16, 2005 rating decision.  The Veteran was notified of this decision by letter dated February 18, 2005.  While the Veteran's attorney filed a timely March 2005 notice of disagreement of the denial of service connection for PTSD and six other disabilities, the March 2005 submission did not express disagreement with the denial of service connection for alcohol abuse.  Similarly, a submission by the Veteran's attorney in September 2005 and January 2006 addresses PTSD and multiple other disabilities, but does not express disagreement with the denial of service connection for alcohol abuse.  Thus, the February 2004 denial of service connection for alcohol abuse became final as the Veteran did not file a notice of disagreement within one year of being noticed of the denial.  38 U.S.C.A. § 7105(c); §§ 3.104, 3.156(b) (2005).

As bases for the February 2005 denial of service connection for alcohol abuse, the RO first observed that service connection was not in effect for PTSD (indeed, service connection for PTSD was denied by the RO in that same rating decision).  Also, the RO noted that alcoholism is considered under the regulations as being "a misconduct condition" and thus was not a primary condition for which VA benefits could be granted.  

The Veteran filed a January 2012 claim asserting CUE in the 2005 denial of service connection.  As noted above, the Veteran's CUE claim was considered by the RO in the first instance and denied in an August 2012 rating decision.  The Veteran now seeks appeal of that decision.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C.A § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, either the correct facts as they were known at the time were not before the RO, or, the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.  Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2) and (3).

If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C. §§ 5109A(b), 7111(b).

Under the laws and regulations that were in effect at the time of challenged February 16, 2005 rating decision, service connection was granted for disabilities or injuries incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  Service connection required, as it does today, the evidentiary showing of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Also under the regulations extant at the time of the February 16, 2005 rating decision, service connection could also be established on a secondary basis for a disability that was proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability was shown to have aggravated a non-service-connected condition, a veteran could be compensated for the degree of disability (but only that degree) over and above the degree of disabi1ity existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Thus, establishing service connection on a secondary basis required that the evidence show (1) that a current disability existed and (2) that the current disability either proximately resulted from, or, that a degree of the current disability proximately resulted from aggravation by a service-connected disability.

Also, 38 U.S.C.A. § 1110 (West 2002) provided that, for all claims received after October 31, 1990, "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulations provided that alcohol and drug abuse, unless they are a "secondary result" of an "organic disease or disability," are considered to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(3), 3.310 (2004).  The simple drinking of alcohol was not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect was construed as willful misconduct.  Hence, if drinking alcohol to enjoy its intoxicating effects resulted proximately and immediately in disability, such disability was considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2) (2004).
 
Subject to the same, in the case of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held,

"the best interpretation of the statute is that it precludes compensation only in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  By "primary," we mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  We do not think that the language of § 1110 precludes compensation in the third situation - i.e. . . . where an alcohol abuse disability arises secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder.  By using the terms "disability resulting from" or "disability [that] is a result of," we think that Congress intended the cause of the disability to be determinative in assessing whether, under § 1110, a disability qualifies for either authorization for compensation under the provision or whether it fits within the language of express exclusion from compensation.  For purposes of determining whether a veteran is entitled to compensation, § 1110, in its first line, refers to "disability resulting from personal injury suffered or disease contracted in line of duty," and "aggravation of a preexisting injury suffered or disease contracted in line of duty."  The last line of § 1110 contains an express exclusion from recovery: "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The final six words were added by the 1990 amendment.  Thus, compensation is authorized if the disability is caused by an "injury suffered or disease contracted in line of duty." Compensation is precluded if the disability is caused by "the veteran's own ..... abuse of alcohol or drugs."

In sum, the law extant at the time of the RO's February 16, 2005 rating decision provided that, where a service-connected disability was shown to have caused chronic alcohol or drug use, secondary service connection, including disability compensation, was available under 38 C.F.R. § 3.310(a) for disability due to such chronic alcohol or drug use.

As noted above, the Veteran essentially argues that CUE was committed in the February 16, 2005 rating decision because the RO failed to address in its reasoning November 1982 treatment records from St. Luke's Hospital which attributed the Veteran's alcoholism to his psychiatric condition.  The Board notes, however, that service connection for PTSD or any other psychiatric disorder was not in effect for the Veteran at the time of the February 16, 2005 rating decision.  Hence, the RO determined correctly that service connection for claimed alcohol abuse could not be granted on the theory that it was secondary to PTSD.  Indeed, consistent with the recited law above, the RO determined further that direct service connection for alcohol abuse could not be granted because chronic alcohol use was considered under the regulations as being personal wilful misconduct.

In view of the foregoing, the RO's February 16, 2005 denial of service connection for alcohol abuse, claimed as being secondary to PTSD was based on the correct facts extant at the time, and moreover, reflects correct and proper application of the law that was extant at that time.  Accordingly, the Board concludes that CUE was not committed by the RO in its February 16, 2005 rating decision.  As such, this appeal is denied.

III.  Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating being assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 10 percent disability rating is assigned where the evidence shows that PTSD has resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

The relevant evidence includes an April 2005 treatment record from St. Luke's Regional Medical Center which shows that the Veteran was admitted for treatment of high blood alcohol level and alcoholism.  During a mental status examination, the Veteran reported psychiatric symptoms which included flashbacks, nightmares, and avoidance behaviors.  He denied having any manic or depressive symptoms.  Socially, he reported that he remained married to his spouse of 23 years and described having a "very good relationship" with his spouse.  A mental status examination was essentially normal and revealed that the Veteran was cooperative and pleasant and made good eye contact.  No abnormal movements were observed and the Veteran's speech was normal with organized thought process.  The Veteran denied having any suicidal or homicidal ideation.  Demonstrated mood was euthymic with pleasant and cooperative affect.  Insight and judgment were fair and the Veteran was fully oriented in all spheres.  A multi-axis diagnosis included Axis I diagnoses of alcohol intoxication, alcohol-induced delirium, alcohol dependence, and PTSD.  A Global Assessment of Functioning scale (GAF) score of 40 was assigned; however, no explanation was given as to the basis of the assigned GAF score.  Moreover, it is unclear as to what extent the GAF score was being attributed to the Veteran's PTSD.

During a VA examination in September 2006, the Veteran reported that he remained married to his current spouse of 22 years.  He stated that he saw his children and grandchildren "about every weekend" and that he enjoyed activities such as fishing, but gave up hunting because he did not want to have a gun in his home.  He continued to deny having suicidal ideation or a history of assaultiveness or violence.  Occupationally, he reported that he had been working on a full-time basis as a brick and tile worker for the city government for the past 10 to 20 years.

During the mental status examination, the Veteran demonstrated restless psychomotor activity, depressed mood, bland if not blunted affect, and attention disturbance marked by inability to perform serial seven exercises and inability to spell forward and backward.  He was not oriented to the current month.  Demonstrated thought process was rambling and indicative of poor judgment with inability to understand the outcome of his behavior.  Recent and immediate memory were mildly impaired.  The Veteran also reported sleep impairment due to nightmares and intrusive thoughts, as well as flashbacks and sensitivity to loud noises such as helicopters flying overhead.  Overall, he reported that he was sleeping six to eight hours a night.  The Veteran also reported concentration problems.

The examiner opined that there was no social or occupational impairment and no deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner acknowledged that the Veteran did subjectively report his PTSD symptoms at one level, but in the opinion of the examiner, the severity was transient and would only occasionally affect him with mild decrease in work efficiency.  Here, however, the examiner did not provide an explanation as to why he believed that the Veteran's symptoms were only transient.  A GAF score of 48 was assigned based on the combined effects of the Veteran's PTSD and alcohol dependence.  In relation to the PTSD alone, the examiner assigned a GAF score of 75.

In April 2010, the Veteran was afforded a new VA examination for his PTSD.  At that time, he reported symptoms of depression, sleep problems marked by four to six hours of sleep per night, fatigue, restlessness, and intermittent concentration problems.  He continued to deny having suicidal ideation or history of violence or assaultiveness.  Socially, he reported that his marriage was going well and that he was living with his spouse, his wife's daughter, and grandchild.  He stated that he was also doing well socially with his friends.  He reported that he still enjoyed activities such as yard work, fishing, movies, and attending flea markets.  He stated that he took his grandchildren to school every morning.  Occupationally, the Veteran reported that he was retired from his occupation as a maintenance worker due to symptoms from neuropathies in his legs.

During the mental status examination, the Veteran continued to demonstrate restless psychomotor activity and was still unable to perform serial seven exercises.  He reported ongoing nightmares which occurred once or twice a month.  He stated that he still had intrusive recollections once every two or three days and that he would walk around to help suppress them.  He stated that he avoided certain activities such as the Fourth of July, air shows, guns, and hunting, and that he also avoided talking about his stressors.  He stated that he felt a sense of uneasiness at seeing reminders of his stressors.  He stated that he was hypervigilent and impatient, but that his irritability did not rise to the level of anger or verbal confrontation.  Social isolation and emotional numbing was determined by the examiner as being mild in severity.  Concentration was variable but also determined as not creating a major problem for the Veteran.  Startle responses were determined as being active at a moderate level.

Contrary to the prior examination, however, the Veteran's speech was spontaneous, clear, and coherent.  His mood was happy with appropriate affect.  Also, the Veteran was fully oriented to person, time, and place.  His demonstrated thought process and content were unremarkable and he demonstrated understanding of his situation.  Remote, recent, and immediate memory were full.  He reported that his flashbacks were no longer active.

In a multi-axis diagnosis, the VA examiner provided Axis I diagnoses of PTSD, depression, not otherwise specified, and alcohol dependence in partial remission.  A GAF score of 67 was assigned.  Regarding the assigned GAF score, the examiner explained that the assigned score reflected a combination of the symptomatology from the Veteran's PTSD and depression and that the symptomatology from both disorders could not be separated without resort to mere speculation.  Overall, the examiner concluded that the Veteran's symptoms likely resulted in decreased work efficiency but only during periods of significant stress.  The examiner opined further that the Veteran's symptoms were mild and did not present any impairment in occupational and social functioning or result in any deficiencies in judgment, thinking, family relations, work, mood, or school.  Similarly, the examiner noted that the Veteran did not have reduced reliability and productivity due to PTSD symptoms.

The severity of the Veteran's PTSD was reassessed during a December 2011 VA examination.  Once again, the examiner confirmed previous Axis I diagnoses of PTSD; depression, not otherwise specified; alcohol dependence in full sustained remission; and nicotine dependence in full sustained remission.

Socially, the Veteran reported that he performed yard work and went shopping with his spouse.  He stated that he still went fishing but not as often as he did previously.  He stated that he stopped drinking four years ago.  Occupationally, he reported that he had stopped working five years ago.  Regarding his current symptoms, the Veteran reported ongoing irritability but stated that he did not get loud or violent.  He stated that he sometimes got down because of his finances.  He reported that he slept five hours a night without his CPAP.  He also reported ongoing concentration problems, decreased energy level, and diminished interest in activities.  He denied having any suicidal ideation or thoughts of harming others.  A mental status examination was grossly normal.  In that regard, the Veteran was appropriately dressed and groomed.  He was at ease and fully cooperative with the examiner.  No unusual behavior or mannerisms were observed.  Mood was euthymic with appropriate affect.  Demonstrated speech, thought content, and thought process were normal.  Insight and judgment were unimpaired.  The Veteran was fully oriented to time, place, and person.  The examiner determined that the Veteran was not a danger to himself or others.

Overall, the examiner determined that symptoms of PTSD and depression, NOS were intertwined and could not be differentiated.  The examiner opined that the symptomatology associated with the Veteran's PTSD and depression resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of stress, or; symptoms controlled by medication.  A GAF score of 65 was assigned.

During an October 2012 VA examination, the Veteran reported that he remained married to his spouse, but that he was having difficulty in his relationship with her.  In that regard, he stated that he became frustrated and angry with his spouse.  He reported that he saw his children once every six months because they lived away from him.  However, he reported that his social life was "slim to none" and that he disliked crowds.  Occupationally, he stated that he had not been working for the past 10 months.  He stated that he had not received any mental health treatment since his prior December 2011 examination.

On mental status examination, the Veteran appeared to be nervous and glanced around the room during the interview.  He was open and cooperative with the examination, but provided only brief and rapid answers to questions.  The Veteran was oriented in all spheres and his attention and concentration were intact.  His immediate, recent, and remote memory were intact.  However, he demonstrated difficulty with spelling and subtraction.  He was unable to interpret a proverb.  He reported that his mood was uneasy and that he had sleep disturbances marked by problems falling asleep, tossing, turning, nightmares, and waking in cold sweats.  He stated that he avoided reminders of his active duty service and avoided activities such as fireworks.

Overall, the examiner opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Again, a GAF score of 65 was assigned.

The evidence shows that, for all periods relevant to this appeal, the Veteran's PTSD has been manifested by flashbacks, avoidance behaviors, and chronic sleep disturbances marked by nightmares.  Overall, the record appears to indicate a progression of the Veteran's PTSD, as the record indicates that the number and symptoms associated with the Veteran's PTSD has grown over the course of the appeal period.  In this regard, the September 2006 VA examination showed that the Veteran was restless, depressed, had a blunted affect, was unable to perform serial seven exercises or spell backward or forward, and was not oriented to time.  His thought process was rambling and indicative of poor judgment.  Memory was also impaired.  Meanwhile, the Veteran continued to report nightmares, flashbacks, and exaggerated startle reflexes.  These symptoms appear to have generally persisted over the remaining appeal period, as they are also noted in the Veteran's subsequent VA examinations.

Despite the aforementioned symptoms, the Veteran reported a relatively high level of social and occupational functioning.  In that regard, the evidence shows that the Veteran has remained married to his spouse of nearly 30 years.  He apparently has been able to maintain relationships with his children and grandchildren, although he reported during his 2012 VA examination that he had been seeing them less because his children were living away.  Overall, he has consistently reported having a good relationship with is spouse, and even reported during his April 2010 and December 2011 VA examinations that he enjoyed shopping and going to flea markets with his spouse.  Indeed, the Veteran has also reported a relatively high activity level, stating during his September 2006, April 2010, and December 2011 VA examinations that in addition to shopping with his spouse, he enjoyed fishing, performing the yard work around his home, and watching movies.  Occupationally, the Veteran reported during his VA examinations that he maintained longstanding employment as a brick and tile layer for the municipal government.  During his April 2010 VA examination, he reported that he retired from his job, due reportedly to symptoms caused by neuropathies in his legs.  Indeed, there is no mention in any of the VA examination reports or treatment records of any subjectively reported or objectively noted problems at the Veteran's work due to his psychiatric symptoms.  Apparently based upon the Veteran's symptomatology and level of function, VA examiners opined consistently that the Veteran's symptoms were mild in severity, and tracking the language for a 10 percent disability rating under the General Formula, expressed that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of stress, or; symptoms controlled by medication."

Subject to the foregoing analysis, the Board notes that the findings from the most recent October 2012 VA examination appear to suggest progressive worsening of the Veteran's functioning.  In that regard, the Veteran reported for the first time that he was having difficulty in his relationship with his spouse, and, that he became frustrated and angry with his spouse.  He described that his social life was "slim to none" and that he disliked being in crowds.  He reported that he had not been receiving any active psychiatric treatment since the December 2011 examination, and to that extent, it is unclear as to whether the Veteran was still being maintained on psychiatric medications.  In addition, the Veteran's symptomatology appeared to have progressed.  In that regard, the Veteran was observed glancing nervously around the examination room and providing only brief and rapid answers to the examiner's interview questions.  Consistent with the other examinations, he remained unable to spell backward or forward, but was now demonstrating the inability to subtract or correctly interpret proverbs.  He reported that his mood was uneasy.

In sum, the Board concludes that the symptomatology associated with the Veteran's PTSD, prior to the October 18, 2012 VA examination was consistent with a 10 percent disability rating under the General Formula.  The Board acknowledges that some of the symptoms associated with the Veteran's PTSD demonstrated prior to the October 2012 examination, such as depressed mood, chronic sleep impairment, and apparently intermittent memory loss, are among those symptoms contemplated for a higher 30 percent disability rating.  Nonetheless, the Board points out that in applying the criteria under the General Formula, it must not understand those criteria as providing an exhaustive list of symptoms, but rather, examples of the type and degree of the symptoms, or effects, that would justify a particular disability rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining the appropriate disability rating in any given case, the Board's primary consideration is a veteran's symptoms; however, it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.

Mindful of the foregoing, the Board concludes that the VA examiners' findings, expressed in the pre-October 2012 VA examinations, that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of stress, or; symptoms controlled by medication," are consistent with the level of social and occupational activity and functioning reported and shown during those examinations.  In view of the same, the Board is of the opinion that the overall disability picture shown by the Veteran prior to the October 18, 2012 examination is consistent with the assignment of a 10 percent disability rating, and no more, under the General Formula.

By contrast, the Board finds that the Veteran's PTSD symptomatology, shown during his most recent October 2012 VA examination, is consistent with the assignment of a 30 percent disability rating, and no more, under the General Formula.  In that examination, the examiner also opined that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Nonetheless, the examiner did not provide an explanation as to the reasons for this opinion.  In view of the reduced level of social functioning reported by the Veteran, considered together with the additional symptoms reported and noted during the October 2012 examination, the Board finds that in the absence of such an explanation, the examiner's opinion appears to be inconsistent with the symptoms and findings noted in his own report.  For this reason, the Board is inclined to assign greater probative weight to the symptoms and functional loss reported and noted in the October 2012 examination report than the examiner's unsupported opinion.

Indeed, the extent of social functioning and the symptoms, which include ongoing depressed mood, suspiciousness, anxiety, sleep impairment, and previously demonstrated short-term memory loss, appear to be consistent with occupational and social impairment that is productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior; self-care; and conversation normal).  To that extent, the Veteran's symptomatology since the October 18, 2012 VA examination is consistent with the assignment of a 30 percent disability rating under the General Formula.

Subject to the above, the Board acknowledges that the Veteran did demonstrate some symptoms during the October 2012 examination that are conisistent with the criteria for a higher 50 percent disability rating.  In that regard, the Veteran did demonstrate some impaired abstract thinking as shown by his inability to interpret proverbs.  Further, an isolated instance of impaired judgment was previously noted during the Veteran's September 2006 VA examination.  Nonetheless, the level of functioning and overall symptomatology noted during the October 2012 VA examination are not generally consistent with reduced occupational and social functioning that is productive of reduced reliability and productivity.  Moreover, to the extent that impaired judgment was noted on one occasion during the 2006 examination, subsequent examinations including the October 2012 examination have not noted a recurrence of that symptom, nor have they noted the other symptoms identified under the criteria for a rating higher than 30 percent.  For these reasons, the Board finds that the Veteran is entitled to a 30 percent disability rating, and no more, for PTSD for the period from October 18, 2012.

The Board also notes that the evidence indicates assigned GAF scores, attributable to the Veteran's PTSD and depression, which range broadly from 40 (assigned during the Veteran's April 2005 admission for alcoholism) to 75 (assigned during the Veteran's September 2006 VA examination).  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to the DSM-IV, a GAF score ranging from 71 to 80 denotes a disorder where, if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); no more than a slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF score in the range of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well while having some meaningful interpersonal relationships.  A GAF score falling in the range of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores which fall in the range from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Finally, GAF scores ranging from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.

Overall, the low GAF score of 40 assigned during the April 2005 admission for alcoholism is entirely incongruent with the psychiatric symptoms reported by the Veteran at that time.  Moreover, and as noted above, it is unclear from the April 2005 records as to what extent this low GAF score was attributable to the Veteran's PTSD.  Indeed, the Board points out that the Veteran was apparently severely inebriated at the time of that admission.  Subsequent assigned GAF scores assigned during the Veteran's VA examinations show marginally decreasing GAF scores that ranged steadily from 75 to 65.  In general, these scores appear to be consistent with the extent of functional loss shown by the Veteran over the appeals period, and moreover, are also generally consistent with the disability ratings contemplated in this decision.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's PTSD is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that the Veteran's PTSD presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the General Formula; however, the Veteran's PTSD is not productive of a symptomatology or overall disability picture that is consistent with the assignment of higher disability ratings than those contemplated and awarded here.  As such, it cannot be said that the available schedular ratings for the Veteran's PTSD are inadequate.  Moreover, to the extent that the Veteran's PTSD has affected his social and occupational functioning, there is no evidence that the Veteran's PTSD has resulted in marked interference with his employment.  As noted above, the Veteran reportedly maintained longstanding employment as a municipal worker and retired due to non-related disabilities.  Moreover, the Veteran has not alleged that he was unable to work due to PTSD.  Thus, the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of his PTSD has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record).  Similarly, there is no evidence in the record that the Veteran's PTSD has required the Veteran to be hospitalized for in-patient observation or care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in connection with the Veteran's PTSD.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 10 percent disability rating for PTSD for the period before October 18, 2012, and, a 30 percent disability rating for the period from October 18, 2012.  To that limited extent, this appeal is granted.


ORDER

The Veteran's claim of CUE in a February 16, 2005 rating decision that denied service connection for alcohol abuse, claimed as secondary to PTSD, is denied.

An initial disability rating in excess of 10 percent for PTSD, prior to October 18, 2012, is denied.

An initial disability rating of 30 percent, but no greater, for PTSD from October 18, 2012, is granted, subject to the laws and regulations regarding the payment of VA compensation. 


REMAND

In relation to the Veteran's claim for service connection for peripheral neuropathies, the Veteran's attorney reported in an April 2014 letter that the Veteran was recently treated in March 2014 for his claimed neuropathies.  He alleged further that the Veteran was informed during the treatment by treating VA medical staff that his neuropathies were related to his active duty service.  A review of the paper and electronic claims files stored on VA's "Virtual VA" and "VBMS" systems shows that to date, records for VA treatment through only December 2011 have been associated with the record.

Records pertinent to any treatment received by the Veteran for his neuropathies since December 2011, to include records from the reported March 2014 VA treatment, are potentiallyrelevant to the issue of whether the Veteran's neuropathies are etiologically related to his active duty service.  Accordingly, VA must undertake efforts to obtain the records for any VA treatment received by the Veteran for his neuropathies since December 2011.  38 C.F.R. § 3.159(c)(2).

Regarding the Veteran's claim for service connection for a hiatal hernia, the Board observes that the Veteran's gastrointestinal symptoms reported over the course of the appeal period have included dysphagia, heartburn, occasional hoarseness, bloating, and acid reflux.  Although an October 2012 VA examination revealed that the Veteran has likely never had a hiatal hernia as specifically claimed, the Board still notes that a November 2002 colonoscopy performed at Sgt. Bluff Family Medical Center was interpreted as showing a hiatal hernia.  As the examiner did not mention or discuss these noted findings in his rationale and discussion, it is unclear as to whether the examiner considered the November 2002 colonoscopy findings and to what extent those findings would impact his negative opinion.   Moreover, the Board also points out that, while the examiner provided an alternate diagnosis of gastroesophageal reflux disease (GERD), he did not offer an opinion as to whether the diagnosed GERD was related in any way to the Veteran's active duty service, or, to any of his service-connected disabilities, to include PTSD.

In view of the foregoing, the October 2012 opinion is incomplete.  For this reason, the Veteran should be afforded a new VA examination of his claimed gastrointestinal disorder, to include hiatal hernia and GERD.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for an unspecified sleep disorder, the Board notes that a November 2010 VA treatment record mentions a diagnosis of sleep apnea.  Indeed, during a December 2011 VA examination for his PTSD that he was able to sleep five hours a night without his CPAP.  The foregoing evidence appears to suggest that the Veteran has received a sleep apnea diagnosis and is currently undergoing treatment for that disorder.

Despite the foregoing evidence, the Veteran has not yet been afforded a VA examination of his sleep apnea to determine whether that condition is related to the Veteran's active duty service or service-connected disabilities, to include PTSD.  Under the circumstances, the Veteran should be arranged to undergo a VA examination of his sleep apnea.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his peripheral neuropathies, hiatal hernia and GERD, and sleep disorder since December 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for peripheral neuropathies; a gastrointestinal disorder, to include hiatal hernia and GERD; and a sleep disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claimer, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo new VA examinations of his claimed gastrointestinal disorder and sleep disorder.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his peripheral neuropathies, gastrointestinal disorder, and sleep disorder since December 2011.
 
2.  Obtain the records for VA treatment received by the Veteran for his peripheral neuropathies in March 2014, as well as the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed gastrointestinal disorder, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with his gastrointestinal disorder.  

The examiner should provide a diagnosis with respect to the claimed gastrointestinal disorder, and, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) was: 

(a) incurred during his active duty service, 

(b) caused by or resulted from injuries or illnesses sustained during his active duty service, and/or 

(c) either caused by or aggravated by the Veteran's service-connected PTSD.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should also be afforded a VA examination of his claimed sleep disorder, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with his sleep disorder.  The examiner should provide a diagnosis with respect to the claimed sleep disorder, and, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) was:
 
(a) sustained during his active duty service, 

(b) caused by or resulted from injuries or illnesses sustained during his active duty service, and/or 

(c) either caused by or aggravated by the Veteran's service-connected PTSD.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for peripheral neuropathies; a gastrointestinal disorder, to include hiatal hernia and GERD; and a sleep disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


